Gaynor, J.:
The learned trial judge ruled that the defendant was liable for the loss and directed a verdict for the plaintiff. In this he erred. The liability of a railroad company for baggage is the strict liability of a common carrier, from the time it receives the baggage until it arrives at the station of its destination, and then until the passenger has had reasonable time and opportunity to take it away, acting promptly. After that its liability ceases to be that of common carrier, i. e., absolute, act of God or of public enemy only excepted, and its obligation is reduced to that of ordinary care (Kressin v. Central R. R. Co. of N. J., 119 App. Div. 86; Burnell v. New York Central R. R. Co., 45 N. Y. 184; Matteson v. New York Central & H. R. R. R. Co., 76 id. 381).
It was a question of fact whether the plaintiff had called for his baggage within a reasonable time. He says he did not call for it because he did not expect it sooner than 24 to 30 hours from the time he left Montreal, as it was customary for baggage to take that •time from Montreal at that season of the year; but the jury were not obliged to believe this, no matter how much we would be disposed to from the high character of the plaintiff. Unless it was so the plaintiff did not use due diligence and promptness in calling for his baggage. And if it be so, the 24 hours from the time he left Montreal must have expired some time the evening previous to the morning he got his trunk, viz,, the evening of August 29th. The exact hour of his leaving Montreal on the evening of August 28th not having been fixed by the evidence, it is impossible to know when the 24 hours would be up. If the trunk could have been reasonably expected to arrive, as it did, at 6 : 27 o’clock on the evening of August 29th, then the plaintiff should have attended on the coming of that train and got his trunk; His failure to do so did not release the defendant from duty to him to care for his trunk, but only reduced its obligation from that of common carrier to that of ordinary care of warehousing the trunk. This is entirely just. *722The strict obligation of a common carrier as such should not be continued any time whatever after it has performed all of its duties as common carrier. The law then relieves it of its liability as insurer of freight and baggage, and subjects it to the liability of due care of a warehouseman.
The liability of the defendant was in no way lessened by the fact that the baggage did not go by the same train the plaintiff went by. The course of business of the railroad company in giving its checks in exchange for checks of transfer companies amounts to an agreement by it that it will receive the baggage for the passenger when it arrives and check it to its destination seasonably, and this contemplates that it may not go by the train that the passenger takes (Curtis v. D., L. & W. R. R. Co., 74 N. Y. 116; Williams v. Central R. R. Co. of N. J., 93 App. Div. 582; affirmed, 183 N. Y. 518). There was no obligation on the defendant to. notify the plaintiff of the arrival of his trunk in order to terminate its obligation of common carrier. ■ ,
The judgment and order should be reversed.
Woodward, Jenks, Hooker and Miller, JJ., concurred.
Judgment and order of the County' Court of ¡Nassau county reversed and new trial ordered, costs to abide the event.